UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7901


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THURMAN MORRIS, III, a/k/a Lil Thurm,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:10-cr-00323-BO-1; 5:12-cv-00213-BO)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thurman Morris, III, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Tobin Webb Lathan, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thurman      Morris,     III,    appeals    the    district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.      We have reviewed the record and find no reversible

error.      Accordingly,       we   affirm   the   judgment     of    the    district

court.     See United States v. Powell, 691 F.3d 554, 560 (4th Cir.

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented      in     the    materials

before    this   court    and   argument     would     not   aid   the     decisional

process.



                                                                             AFFIRMED